DETAILED ACTION
Allowable Subject Matter
Claim 18 is allowed.   
    
Claim 18 includes limitations directed towards 18. The basketball dribbling pad of claim 1, wherein the pad comprises two dribbling zones, a first zone designated for dribbling of a first ball with a right hand and a second zone designated for dribbling a second ball with a left hand, such that the sensor of the first zone detects a first dribbling characteristic and the sensor of the second zone detects a second dribbling characteristic.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.  The cited art of record does not teach the two zones for detecting different dribble characteristics for a right and left hand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crowley (US 2012/0029666 A1). 
      
Regarding claim 1, Crowley teaches 1. A basketball dribbling pad, comprising: a pad configured to allow a user to dribble at least one basketball on the pad; a sensor integrated with the pad for detecting at least one dribbling characteristic; and a controller in communication with the sensor, the controller configured to covert the at least one dribbling characteristic into at least one dribbling feedback.   See Fig. 1A item 106 shows the dribbling pad, [0034+; 0050+] teach the use of the pad with sensors to determine dribble statistics; Item 108 is a computer or processor or controller in communication with the sensor that convers the data to statistics and feedback as defined in [0007+].
      
Regarding claim 2, Crowley teaches 2. The basketball dribbling pad of claim 1, wherein the at least one dribbling characteristic is selected from a group consisting of dribble speed, dribble force, dribble height, or a combination of any of dribble speed, dribble force, and dribble height.   See [0075+] teaches the dribble parameters.
      
Regarding claim 3, Crowley teaches 3. The basketball dribbling pad of claim 1, wherein the at least one dribbling feedback comprises a feedback selected from a group consisting of:(a) a dribble speed for each dribble; (b) a predicted average dribble speed for a duration of a selected drill; (c) an actual average dribble speed for a duration of a selected drill; and (d) any combination of (a), (b), and (c).   See [0075+] teaches the dribble parameters.
      
Regarding claim 4, Crowley teaches 4. The basketball dribbling pad of claim 3, wherein the controller is configured to store the dribbling feedback of more than one selected drill, and the controller is configured to provide a comparison of the dribbling feedback for selected drills performed.   See [0009+].
      
Regarding claim 5, Crowley teaches 5. The basketball dribbling pad of claim 4, wherein the comparison is shown on a monitor in a form of a line graph, such that the vertical axis includes the actual average dribble speed and the horizontal axis includes the selected drills performed.   See [0031+, Figs. 13A-13K.
      
Regarding claim 6, Crowley teaches 6. The basketball dribbling pad of claim 1, wherein the at least one dribbling feedback comprises a feedback selected from a group consisting of:(a) a unit force for each dribble; (b) a predicted average unit force for a duration of a selected drill; (c) an actual average unit force for a duration of a selected drill; and (d) any combination of (a), (b), and (c).   See [0008+].
      
Regarding claim 7, Crowley teaches 7. The basketball dribbling pad of claim 6, wherein the controller is configured to store the dribbling feedback of more than one selected drill, and the controller is configured to provide a comparison of the dribbling feedback for selected drills performed.   See [0049+]; [0009+].
      
Regarding claim 8, Crowley teaches 8. The basketball dribbling pad of claim 7, wherein the comparison is shown on a monitor in a form of a line graph, such that the vertical axis includes the actual average unit force and the horizontal axis includes the selected drills performed.   See [0031+] teaches the graphs wherein the data on the graph may also show force which can be derived from the sensed data.
      
Regarding claim 9, Crowley teaches 9. The basketball dribbling pad of claim 1, wherein the at least one dribbling feedback comprises a feedback selected from a group consisting of:(a) a unit height for each dribble; (b) a predicted average unit height for a duration of a selected drill; (c) an actual average unit height for a duration of a selected drill; and (d) any combination of (a), (b), and (c).   See [0037+] teaches sensing height.
      
Regarding claim 10, Crowley teaches 10. The basketball dribbling pad of claim 9, wherein the controller is configured to store the dribbling feedback of more than one selected drill, and the controller is configured to provide a comparison of the dribbling feedback for selected drills performed.   See [0049+];[0009+].
      
Regarding claim 11, Crowley teaches 11. The basketball dribbling pad of claim 11, wherein the comparison is shown on a monitor in a form of a line graph, such that the vertical axis includes the actual average unit height and the horizontal axis includes the selected drills performed.   See [0031+] teaches the graphs wherein the data on the graph may also show height can be derived from the sensed data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

      
Claims 12-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 2012/0029666 A1) in view of Molyneux (US 20110304497 A1).
      
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 2012/0029666 A1) in view of Simon Vilar (US 2018/0200602 A1).
      
Regarding claim 12, Molyneux teaches 12. The basketball dribbling pad of claim 1, wherein the controller provides live view of the least one dribbling feedback to the user or a coach on a monitor as the user is performing a dribbling drill.   See [0075+] teaches the real time of live view of feedback and the monitor.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Crowley with Molyneux to provide the athlete with some real-time performance feedback while the athletic performance is taking place (See [0075+]).
      
Regarding claim 13, Crowley teaches 13. The basketball dribbling pad of claim 12, wherein the height of the monitor is adjustable with respect to the pad to accommodate basketball players of different tallness.   See [0067+] which teaches a computer monitor which is inherently adjustable in height.
      
Regarding claim 14, Crowley teaches 14. The basketball dribbling pad of claim 12, wherein the monitor is adapted to be removably connected to the pad.   See [0067+] which teaches the monitor that may be removably coupled to the pad.
      
Regarding claim 15, Crowley teaches 15. The basketball dribbling pad of claim 12, wherein the monitor is in wireless communication with the pad.   See [0035+] teaches the wireless connection.
      
Regarding claim 16, Crowley teaches 16. The basketball dribbling pad of claim 12, wherein the controller and monitor are selected from a group consisting of a computer, a smart phone, and a tablet.   See [0035+] teaches the computer.
      
Regarding claim 17, Simon Vilar teaches 17. The basketball dribbling pad of claim 1, wherein the pad comprising at least two dribbling zones such that each dribbling zone includes sensors for detecting dribbling characteristic associated with each respective zone.   See [0019+] teaches the different zones or areas on a mat that are sensitive to impacts.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Crowley with Simon Vilar to provide feedback as to when certain areas of a mat or pad are impacted (See [0019+]).
      
Regarding claim 19, Crowley teaches 19. The basketball dribbling pad of claim 1, wherein the sensor is configured to communicate with a phone or a tablet, such that the phone or tablet: (a) is configured to provide designated drills for the user to perform; (c) is configured to provide history of the at least one dribbling feedback performed by any number of users; (d) is configured to provide comparison of the at least one dribbling feedback for drills performed by any number of users; or (e) any combination of (a)-(d).   See [0061+]; [0010+]; [0071+]; [0009+].
Molyneux does teach (b) is configured to provide live view of the at least one dribbling feedback to the user or a coach while the user is dribbling at least one basketball on the pad;  See [0075+] teaches the real time of live view of feedback and the monitor.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Crowley with Molyneux to provide the athlete with some real-time performance feedback while the athletic performance is taking place (See [0075+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711